Name: Commission Regulation (EEC) No 3352/92 of 19 November 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11.92 Official Journal of the European Communities No L 339/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3352/92 of 19 November 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (')&gt; as last amended by Regu ­ lation (EEC) No 2205/90 (*), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 3334/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot ­ market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 11 to 17 November 1992 for the Spanish peseta lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Spain in the eggs and poultrymeat sector and, pursuant to Article 8 of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Spain in the other sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Spain' in parts 1 , 3 , 4, 5 , 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2. Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 23 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1992. For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 201 , 31 . 7 . 1990, p. 9. O OJ No L 153, 17. 6. 1991 , p . 1 . (4) OJ No L 335, 19. 11 . 1992, p. I. O OJ No L 310, 21 . 11 . 1985, p. 4 . C) OJ No L 358, 8 . 12. 1989, p. 28 . 23. 11 . 92No L 339/2 Official Journal of the European Communities ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts \ II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy ­ Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  0709 90 60 957,85 0712 90 19 957,85 1001 10 10 1 293,99 1001 10 90 1 293,99 1001 90 91 957,85 1001 90 99 957,85 1002 00 00 910,03 1003 00 10 910,03 1003 00 90 910,03 1004 00 10 873,63 1004 00 90 873,63 1005 10 90 957,85 1005 90 00 957,85 1007 00 90 910,03 1008 20 00 910,03 1101 00 00 1 161,28 1102 10 00 1 094,33 1102 20 10 1 341,00 1102 20 90 431,03 1102 90 10 928,24 1102 90 30 891,11 1102 90 90 11-1 7285 928,24 11-1 7286 928,24 1103 11 10 1 650,55 1103 11 90 1 254,18 1103 12 00 1 223,09 1103 13 10 11-2 1 388,89 1103 13 90 977,01 1103 19 10 928,24 1103 19 30 1 274,05 1103 19 90 11-1 7285 928,24 11-1 7286 928,24 1103 21 00 977,01 1103 29 10 928,24 1103 29 20 928,24 1103 29 30 891,11 1103 29 40 977,01 23. 11.92 Official Journal of the European Communities No L 339/3 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ \ DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  1103 29 90 11-1 7285 928,24 11-1 7286 928,24 1104 11 10 928,24 1104 11 90 1 274,05 1104 12 10 891,11 1104 12 90 1 572,54 1104 19 10 977,01 1104 19 30 928,24 1104 19 50 1 053,64 1104 19 99 11-1 7285 928,24 11-1 7286 928,24 1104 21 10 928,24 1104 21 30 1 274,05 1104 21 50 1 456,06 1104 21 90 928,24 1104 22 10 11-6 7158 891,11 11-6 7159 1 572,54 1104 22 30 1 223,09 1104 22 50 891,11 1104 22 90 891,11 1104 23 10 977,01 1104 23 30 977,01 1104 23 90 977,01 1104 29 11 977,01 110429 15 928,24 110429 19 11-3 7290 928,24 11-3 7291 928,24 1104 29 31 977,01 1104 29 35 928,24 1104 29 39 11-3 7290 928,24 11-3 7291 928,24 1104 29 91 977,01 1104 29 95 928,24 1104 29 99 11-1 7285 928,24 11-1 7286 928,24 1104 30 10 718,39 1104 30 90 287,36 1107 10 11 1 704,98 1107 10 19 1 273,95 1107 10 91 1 619,86 1107 10 99 1 210,35 1107 20 00 1 410,55 1108 11 00 11-4 7294 1 618,77 11-4 7295 C) 1 618,77 1108 12 00 11-4 7294 1 446,36 No L 339/4 Official Journal of the European Communities 23 . 11.92 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Ijutem  bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  1108 12 00 11-4 7295 (*) 1 446,36 1108 13 00 11-5 7296 1 446,36 11-5 7297 (l) 1 446,36 1108 14 00 11-4 7294 1 446,36 11-4 7295 O 1 446,36 1108 19 90 11-4 7294 1 446,36 11-4 7295 C) 1 446,36 1109 00 00 2 203,07 1702 30 91 17-9 7318 1 886,97 1702 30 99 17-9 7318 1 446,36 1702 40 90 1 446,36 1702 90 50 1 446,36 1702 90 75 1 973,18 1702 90 79 1 379,31 2106 90 55 1 446,36 2302 10 10 23-1 7622  23-1 7623 395,60 2302 10 90 819,47 2302 20 10 395,60 2302 20 90 819,47 2302 30 10 395,60 2302 30 90 847,72 2302 40 10 395,60 2302 40 90 847,72 2303 10 11 1 915,71 2309 10 11 23-2 7624  23-2 7625 114,94 2309 10 13 23-8 7541 0  23-8 7542 (') 1 221,31 23-8 7543 (2) 2 442,62 23-8 7545 (2) 181,65 23-8 7546 (2) 363,30 23-8 7547 (2)  23-8 7548 (2) 1 927,20 23-8 7549 (2) 3 854,41 23-8 7550 0 114,94 23-8 7551 O ' 1 336,25 23-8 7552 (2) 2 557,56 23-8 7626 (') 114,94 23-8 7627 (2) 296,59 23-8 7628 (2) 478,24 23-8 7629 (2) 114,94 23-8 7630 (2) 2 042,14 23-8 7631 (2) 3 969,35 2309 10 31 23-3 7624  23. 11.92 Official Journal of the European Communities No L 339/5 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Spain Pta  1000 kg  2309 10 31 23-3 7691 363,98 2309 10 33 23-9 7541 (2)  23-9 7542 (2) 1 221,31 23-9 7543 (l) 2 442,62 23-9 7545 O 181,65 23-9 7546 (2) 363,30 23-9 7547 (2)  23-9 7548 (2) 1 927,20 23-9 7549 (2) 3 854,41 23-9 7645 (2) 363,98 23-9 7646 (2) 1 585,29 23-9 7647 (2) 2 806,60 23-9 7648 (2) 363,98 23-9 7649 (2) 545,63 23-9 7650 (2) 727,28 23-9 7651 O 363,98 23-9 7652 (2) 2 291,18 23-9 7653 (2) 4 218,39 2309 10 51 23-4 7624  23-4 7692 718,39 2309 10 53 23-10 7541 (2)  23-10 7542 (2) 1 221,31 23-10 7543 O 2 442,62 23-10 7545 (2) 181,65 23-10 7546 (2) 363,30 23-10 7547 (2) '  23-10 7548 (2) 1 927,20 23-10 7549 (2) 3 854,41 23-10 7654 (2) 718,39 23-10 7655 (2) 1 939,70 23-10 7656 (2) 3 161,01 23-10 7657 (2) 718,39 23-10 7658 (2) 900,04 23-10 7659 (2) 1 081,69 23-10 7660 (2) - 718,39 23-10 7661 (2) 2 645,59 23-10 7662 (2) 4 572,80 2309 90 31 23-5 7624  23-5 7693 114,94 2309 90 33 23-11 7541 (2)  23-11 7542 O 1221,31 23-11 7543 (2) 2 442,62 23-11 7545 (2) 181,65 23-11 7546 (2) 363,30 23-11 7547 (2)  Official Journal of the European Communities 23. 11 . 92No L 339/6 \ \ 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdotn £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Put  1000 kg  2309 90 33 23-11 7548 (2) 1 927,20 23-11 7549 O 3 854,41 23-11 7663 O 114,94 23-11 7664 O 1 336,25 23-11 7665 O 2 557,56 23-11 7666 O 114,94 23-11 7667 ( ») 296,59 23-11 7668 O 478,24 23-11 7669 (2) 114,94 23-11 7670 (2) 2 042,14 23-11 7671 O 3 969,35 2309 90 41 23-6 7624  23-6 7694 363,98 2309 90 43 23-12 7541 (2)  23-12 7542 (2) 1 221,31 23-12 7543 (2) 2 442,62 23-12 7545 (2) 181,65 23-12 7546 (2) 363,30 23-12 7547 (2)  23-12 7548 O 1 927,20 23-12 7549 (2) 3 854,41 23-12 7672 (2) 363,98 23-12 7673 ( ») 1 585,29 23-12 7674 (2) 2 806,60 23-12 7675 (2) 363,98 23-12 7676 (2) 545,63 23-12 7677 ( ») 727,28 23-12 7678 (2) 363,98 23-12 7679 (') 2 291,18 23-12 7680 O 4 218,39 2309 90 51 23-7 7624  23-7 7695 718,39 2309 90 53 23-13 7541 (2)  23-13 7542 (2) 1 221,31 23-13 7543 (2) 2 442,62 23-13 7545 (2) 181,65 23-13 7546 (2) 363,30 23-13 7547 (2)  23-13 7548 (2) 1 927,20 23-13 7549 (2) 3 854,41 23-13 7681 (2) 718,39 23-13 7682 (2) 1 939,70 23-13 7683 (2) 3 161,01 23-13 7684 (2) 718,39 23-13 7685 (2) 900,04 Official Journal of the European Communities No L 339/723 . 11.92 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain \ L DM F1 Esc £ Bfrs/Lfrs Dkr Ui FF Dr £ W Pta  i 000 kg  2309 90 53 23-13 7686 (*) 1 081,69 23-13 7687 O 718,39 23-13 7688 ( ») 2 645,59 23-13 7689 (*) 4 572,80 (*) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . 23 . 11 . 92No L 339/8 Official Journal of the European Communities PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg live weight  0102 90 10 (l) 849,55 0102 90 31 0) 8^9,55 0102 90 33 C) 849,55 0102 90 35 0) 849,55 0102 90 37 849,55  100 kg net weight  0201 10 10 1 614,14 0201 10 90 1 614,14 0201 20 21 1 614,14 0201 20 29 1 614,14 0201 20 31 1 291,31 0201 20 39 1 291,31 0201 20 51 1 936,97 0201 20 59 1 936,97 0201 20 90 1 291,31 0201 30 00 2 208,82 0202 10 00 1 435,73 0202 20 10 O 1 435,73 0202 20 30 02-1 7014 229,72 02-1 7018 229,72 02-1 7019 O 1 148,59 0202 20 50 02-1 7014 358,93 02-1 7018 358,93 02-1 7019 O 1 794,67 0202 20 90 O 1 148,59 0202 30 10 O 1 794,67 0202 30 50 OO 1 794,67 0202 30 90 02-2 7034 358,93 02-2 7038 O 1 794,67 0206 10 95 2 208,82 0206 29 91 1 794,67 0210 20 10 1 291,31 0210 20 90 1 843,52 0210 90 41 1 843,52 0210 90 90 1 843,52 1602 50 10 16-4 7330 1 843,52 16-4 7331 1 104,41 16-4 7332 739,11 1602 90 61 16-4 7332 739,11 23 . 11 . 92 Official Journal of the European Communities No L 339/9 ( ») The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the motded Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 339/ 10 Official Journal of the European Communities 23. 11 . 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 pieces  0105 11 00 7,82 0105 19 10 22,83 0105 19 90 7,82  100 kg  0105 91 00 " 34,00 0105 99 10 55,30 0105 99 20 52,43 0105 99 30 37,37 0105 99 50 54,65 0207 10 11 42,72 0207 10 15 48,57 0207 10 19 52,92 0207 10 31 53,39 0207 10 39 58,52 0207 10 51 65,07 0207 10 55 79,00 0207 10 59 87,78 0207 10 71 74,90 0207 10 79 81,90 0207 10 90 78,07 0207 21 10 48,57 0207 21 90 52,92 0207 22 10 53,39 0207 22 90 58,52 0207 23 11 79,00 0207 23 19 87,78 0207 23 51 74,90 0207 23 59 81,90 0207 23 90 78,07 0207 39 11 143,95 0207 39 13 58,21 0207 39 15 44,32 0207 39 17 30,68 0207 39 21 80,14 0207 39 23 75,29 0207 39 25 136,37 0207 39 27 30,68 0207 39 31 112,12 0207 39 33 64,37 Official Journal of the European Communities No L 339/ 1123 . 11.92 Positive Negative CN code Table Additional Notes Germany Nether ­lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0207 39 35 44,32 0207 39 37 30,68 0207 39 41 85,43 0207 39 43 40,04 0207 39 45 72,08 0207 39 47 136,37 0207 39 51 30,68 0207 39 53 171,99 0207 39 55 143,95 0207 39 57 96,56 0207 39 61 90,09 0207 39 63 85,88 0207 39 65 44,32 0207 39 67 30,68 0207 39 71 122,85 0207 39 73 80,14 0207 39 75 118,75 0207 39 77 75,29 0207 39 81 112,63 0207 39 83 136,37 0207 39 85 30,68 0207 41 10 143,95 0207 41 11 58,21 0207 41 21 44,32 0207 41 31 30,68 0207 41 41 80,14 0207 41 51 75,29 0207 41 71 136,37 0207 41 90 30,68 0207 42 10 112,12 0207 42 11 64,37 0207 42 21 44,32 0207 42 31 30,68 0207 42 41 85,43 0207 42 51 40,04 0207 42 59 72,08 0207 42 71 136,37 0207 42 90 30,68 0207 43 11 171,99 0207 43 15 143,95 0207 4321 96,56 0207 43 23 90,09 0207 43 25 85,88 0207 43 31 44,32 0207 43 41 30.68 No L 339/ 12 Official Journal of the European Communities 23 . 11 . 92 I | \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0207 43 51 122,85 0207 43 53 80,14 0207 43 61 118,75 0207 43 63 75,29 0207 43 71 112,63 0207 43 81 136,37 0207 43 90 30,68 0209 00 90 68,19  100 pieces  0407 00 11 16,31 0407 00 19 5,59  100 kg  0407 00 30 49,26 0408 11 10 230,55 0408 19 11 100,50 0408 19 19 107,39 0408 91 10 222,67 0408 99 10 57,15 1602 31 11 16-2 7323 106,78 16-2 7324  1602 31 19 16-2 7323 150,01 16-2 7324  1602 39 11 143,77 1602 39 19 16-2 7323 150,01 16-2 7324  3502 10 91 200,01 3502 10 99 27,09 3502 90 51 200,01 3502 90 59 27,09 Official Journal of the European Communities No L 339/ 1323 . 11.92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts ! Positive Negative CN code Table Ad uÃ d °enat Notes Germany Nether ­lands Portugal UnitedKingdom Belgium/Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Pta  100 kg  0401 04-1 7058 a+e 0402 10 11 963,60 0402 10 19 04-3 7059 628,27 04-3 7079 963,60 04-3 7222  0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 a+c 0402 21 17 04-6 7098 628,27 04-6 7114 a + c 04-6 7224  0402 21 19 04-2 7744 a+c 0402 21 91 04-2 7744 a+c 0402 21 99 04-2 7744 a + c 0402 29 04-2 7744 a + c + f 0402 91 04-2 7744 a+c 0402 99 04-2 7744 a + c+f 0403 10 02 04-2 7744 a + c 0403 10 04 04-2 7744 a + c 0403 10 06 04-2 7744 a+c 040310 12 04-2 7744 a + c+f 0403 10 14 04-2 7744 a + c + f 0403 10 16 04-2 7744 a + c+f 0403 10 22 04-2 7744 a+c 0403 10 24 04-2 7744 a + c 0403 10 26 04-2 7744 a+c 0403 10 32 04-2 7744 a + c+f 0403 10 34 04-2 7744 a + c+f 0403 10 36 04-2 7744 a + c + f 0403 90 11 04-5 7093 628,27 04-5 7097 963,60 04-5 7223  0403 90 13 04-6 7098 628,27 04-6 7114 a + c 04-6 7224  0403 90 19 04-2 7744 a + c 0403 90 31 04-4 7089 d + f 0403 90 33 04-2 7744 a + c+f 0403 90 39 04-2 7744 a + c+f No L 339/ 14 Official Journal of the European Communities 23. 11.92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0403 90 51 04-2 7744 a+c 0403 90 53 04-2 7744 a+c 0403 90 59 04-2 7744 a+c 0403 90 61 04-2 7744 a+c+ f 0403 90 63 04-2 7744 a+c+f 0403 90 69 04-2 7744 a+c+ f 0404 90 11 04-2 7744 a+c 0404 90 13 04-2 7744 a + c 0404 90 19 04-2 7744 a+c 0404 90 31 04-2 7744 a + c 0404 90 33 04-2 7744 a+c 0404 90 39 04-2 7744 a + c 0404 90 51 04-2 7744 a+c+f 0404 90 53 04-2 7744 a+c+f 0404 90 59 04-2 7744 a+c+f 0404 90 91 04-2 7744 a+c + f 0404 90 93 04-2 7744 a + c+f 0404 90 99 04-2 7744 a+c+f 0405 04-7 7118 555,49 04-7 7119 569,38 04-7 7134 806,10 04-7 7138 826,25 04-7 7139 876,33 04-7 7154 898,24 04-7 7189 1 596,24 04-7 7193 1 636,14 04-7 7197 bxcoef 04-7 7199 bxcoef 04-7 7218 bxcoef 04-7 7225 b 04-7 7281 bxcoef 0406 10 20 04-8 7226  04-8 7227 1 198,13 04-8 7228 1 368,02 04-8 7229 823,72 04-8 7230 1 071,90 04-8 7231 374,42 04-8 7232 544,61 0406 10 80 04-8 7226  04-8 7228 1 368,02 04-8 7230 1 071,90 04-8 7232 544,61 0406 2010  0406 20 90 04-9 7233 1 368,02 04-9 7234 1 854,96 23. 11 . 92 Official Journal of the European Communities No L 339/ 15 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  iook « - 0406 30 10 04-10 7235  04-10 7236 491,95 04-10 7237 721,55 04-10 7238 1 049,91 04-10 7239 1 245,08 0406 30 31 04-10 7235  04-10 7236 491,95 04-10 7237 721,55 04-10 7238 1 049,91 0406 30 39 04-10 7235  04-10 7238 1 049,91 04-10 7239 1 245,08 0406 30 90 1 245,08 0406 40 00 04-11 7240 04-11 7241 1 294,94 0406 90 11 04-12 7242 . 1 071,90 04-12 7243 _ 04-12 7244 1 198,13 04-12 7245 1 368,02 04-12 7246 823,72 04-12 7247 1 071,90 0406 90 13 04-13 7248 _ 04-13 7250 ! 60 1,12 0406 90 15 04-13 7248 __ 04-13 7250 ! 601 ,i 2 0406 90 17 04-13 7248 __ 04-13 7249 , 1 071,90 04-13 7250 , 6oi,i2 0406 90 19 __ 0406 90 21 04-14 7251 _ 04-14 7252 1 467,18 0406 90 23 04-15 7254 __ 04-15 7255 1 198)13 04-15 7256 1 368,02 04-15 7257 823,72 04-15 7258 1 071,90 0406 90 25 04-15 7254 _ 04-15 7255 1 198,13 04-15 7256 1 368,02 04-15 7257 823,72 04-15 7258 1 071,90 0406 90 27 04-15 7254 _ 04-15 7255 ! i 98 ,i 3 04-15 7256 1 368,02 04-15 7257 823,72 No L 339/ 16 Official Journal of the European Communities 23. 11 . 92 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0406 90 27 04-15 7258 1 071,90 0406 90 29 04-15 7253  04-15 7254  04-15 7255 1 198,13 04-15 7256 1 368,02 04-15 7257 823,72 04-15 7258 1 071,90 0406 90 31 04-15 7253  04-15 7254  04-15 7255 1 198,13 04-15 7256 1 368,02 04-15 7257 823,72 04-15 7258 1 071,90 0406 90 33 04-15 7253  04-15 7254  04-15 7255 1 198,13 04-15 7256 1 368,02 04-15 7257 823,72 04-15 7258 1 071,90 0406 90 35 04-16 7259  04-16 7274 1 198,13 04-16 7277 1 368,02 04-16 7278 823,72 04-16 7279 1 071,90 0406 90 37 04-16 7259  04-16 7274 1 198,13 04-16 7277 1 368,02 04-16 7278 823,72 04-16 7279 1 071,90 0406 90 39 04-15 7254  04-15 7255 1 198,13 04-15 7256 1 368,02 04-15 7257 823,72 04-15 7258 1 071,90 0406 90 50 04-15 7253  04-15 7254  04-15 7255 1 198,13 04-15 7256 1 368,02 04-15 7257 823,72 04-15 7258 1 071,90 0406 90 61  0406 90 63  0406 90 69 1 854,96 0406 90 73 04-16 7259  04-16 7274 1 198,13 23 . 11 . 92 Official Journal of the European Communities No L 339/ 17 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Iuly Lit France FF Greece Dr Ireland £ Irl Spain Pta  too kg  0406 90 73 04-16 7277 1 368,02 04-16 7278 823,72 04-16 7279 1 071,90 . 0406 90 75 04-16 7259  04-16 7274 1 198,13 04-16 7277 1 368,02 04-16 7278 823,72 04-16 7279 1 071,90 0406 90 77 04-16 7259  04-16 7274 1 198,13 04-16 7277 1 368,02 04-16 7278 823,72 04-16 7279 ! &lt;&gt;71,90 0406 90 79 04-16 7259 04-16 7274 ! 198,i 3 04-16 7277 i 368,02 04-16 7278 823,72 04-16 7279 ! 071,90 0406 90 81 04-16 7259 __ 04-16 7274 1 198j13 04-16 7277 1 368,02 04-16 7278 823,72 04-16 7279 ! 071,90 0406 90 85 04-16 7259 04-16 7274 , 198&gt;13 04-16 7277 ! 368,02 04-16 7278 823,72 04-16 7279 1 071,90 0406 90 89 04-15 7253 _ 04-15 7254 _ 04-15 7255 ! 198,i 3 04-15 7256 , 368,02 04-15 7257 823,72 04-15 7258 1 071,90 0406 90 93 04-8 7226 _ ¢ 04-8 7231 374,42 04-8 7232 544,61 0406 90 99 04-8 7226 __ 04-8 7228 ! 368,02 04-8 7230 1 071,90 04-8 7232 544,61 2309 10 15 23-14 7553 122,13 23-14 7554 244^26 23-14 7555 366,39 23-14 7556 457)99 23 . 11 . 92No L 339/ 18 Official Journal of the European Communities I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 15 23-14 7557 512,95 23-14 7558 549,59 23-14 7559 18,16 23-14 7569 36,33 23-14 7573 54,49 23-14 7574 68,12 23-14 7577 76,29 23-14 7578 81,74 23-14 7579 192,72 23-14 7580 385,44 23-14 7581 578,16 23-14 7582 722,70 23-14 7583 809,43 23-14 7584 867,24 23-14 7885  2309 10 19 23-14 7553 122,13 23-14 7554 244,26 23-14 7555 366,39 23-14 7556 457,99 23-14 7557 512,95 23-14 7558 549,59 23-14 7559 18,16 23-14 7569 36,33 23-14 7573 54,49 23-14 7574 68,12 23-14 7577 76,29 23-14 7578 81,74 23-14 7579 192,72 23-14 7580 385,44 23-14 7581 578,16 23-14 7582 722,70 23-14 7583 809,43 23-14 7584 867,24 23-14 7885  2309 10 39 23-14 7553 122,13 23-14 7554 244,26 23-14 7555 366,39 23-14 7556 457,99 23-14 7557 512,95 23-14 7558 549,59 23-14 7559 18,16 23-14 7569 36,33 23-14 7573 54,49 23-14 7574 68,12 23-14 7577 76,29 23. 11 . 92 Official Journal of the European Communities No L 339/19 I Positive Negative CN code ' Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 39 23-14 7578 81,74 23-14 7579 192,72 23-14 7580 385,44 23-14 7581 578,16 23-14 7582 722,70 23-14 7583 809,43 23-14 7584 867,24 23-14 7885 __ 2309 10 59 23-14 7553 122,13 23-14 7554 244,26 23-14 7555 366,39 23-14 7556 457 ,99 23-14 7557 512)95 23-14 7558 549,59 23-14 7559 18&gt;16 23-14 7569 36&gt;33 23-14 7573 5449 23-14 7574 68[ 12 23-14 7577 76,29 23-14 7578 81)74 23-14 7579 192)72 23-14 7580 385,44 23-14 7581 578&gt;16 23-14 7582 722&gt;70 23-14 7583 809)43 23-14 7584 867j24 23-14 7885 __ 230910 70 23-14 7553 122 j 3 23-14 7554 244|26 23-14 7555 366&gt;39 23-14 7556 45^99 23-14 7557 512[95 23-14 7558 549,59 23-14 7559 18jl6 23-14 7569 36&gt;33 23-14 7573 5449 23-14 7574 68 '&gt; t2 23-14 7577 76j29 23-14 7578 81j74 23-14 7579 192&gt;72 23-14 7580 385,44 23-14 7581 578&gt;16 23-14 7582 722&gt;70 23-14 7583 809j43 23-14 7584 867&gt;24 No L 339/20 Official Journal of the European Communities 23 . 11 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 10 70 23-14 7885  2309 90 35 23-14 7553 122,13 23-14 7554 244,26 23-14 7555 366,39 23-14 7556 457,99 23-14 7557 512,95 23-14 7558 549,59 23-14 7559 18,16 23-14 7569 36,33 23-14 7573 54,49 23-14 7574 68,12 23-14 7577 76,29 23-14 7578 81,74 23-14 7579 ' 192,72 23-14 7580 385,44 23-14 7581 578,16 23-14 7582 722,70 23-14 7583 809,43 23-14 7584 867,24 23-14 7885  2309 90 39 23-14 7553 122,13 23-14 7554 244,26 23-14 7555 366,39 23-14 7556 457,99 23-14 7557 512,95 23-14 7558 549,59 23-14 7559 18,16 23-14 7569 36,33 23-14 7573 54,49 23-14 7574 68,12 23-14 7577 76,29 23-14 7578 81,74 23-14 7579 192,72 23-14 7580 385,44 23-14 7581 578,16 23-14 7582 722,70 23-14 7583 809,43 23-14 7584 867,24 23-14 7885  2309 90 49 23-14 7553 122,13 23-14 7554 244,26 23-14 7555 366,39 23-14 7556 457,99 23-14 7557 512,95 23-14 7558 549,59 23 . 11.92 Official Journal of the European Communities No L 339/21 | Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland . £ Irl Spain Pta  100 kg  2309 90 49 23-14 7559 18,16 23-14 7569 36,33 23-14 7573 54,49 23-14 7574 68,12 23-14 7577 76,29 23-14 7578 81,74 23-14 7579 192,72 23-14 7580 385,44 23-14 7581 578,16 23-14 7582 722,70 23-14 7583 809,43 23-14 7584 867,24 23-14 7885 _ 2309 90 59 23-14 7553 122,13 23-14 7554 244^26 23-14 7555 366,39 23-14 7556 457,99 23-14 7557 5^95 23-14 7558 549,59 23-14 7559 18| I6 23-14 7569 36,33 23-14 7573 54,49 23-14 7574 68j 12 23-14 7577 76,29 23-14 7578 81&gt;74 23-14 7579 i 92&gt;72 23-14 7580 385&gt;44 23-14 7581 578 , 16 23-14 7582 722,70 23-14 7583 809,43 23-14 7584 867)24 23-14 7885 _ 2309 90 70 23-14 7553 1 22, 13 23-14 7554 244,26 23-14 7555 366,39 23-14 7556 457,99 23-14 7557 512)95 23-14 7558 549,59 23-14 7559 1 8&gt;16 23-14 7569 36,33 23-14 7573 ¢ 54,49 23-14 7574 68,12 23-14 7577 76,29 23-14 7578 81 ,74 23-14 7579 192,72 No L 339/22 Official Journal of the European Communities 23.11.92 \ \ Positive II-II-II- Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 70 23-14 7580 385,44 23-14 7581 578,16 23-14 7582 722,70 23-14 7583 809,43 23-14 7584 867,24 23-14 7885   °/o milk fat/ 100 kg product  a 17,812 b 19,539  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  c 8,237  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 9,636  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,749  °/o sucrose/ 100 kg product  f 3,931 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 23 . 11.92 Official Journal of the European Communities No L 339/23 PART 6 SECTORWINE Monetary compensatory amounts \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 21 25 22-5 7431 (') 130,93 22-5 7432 (l) 130,93 22-5 7434 (') 5,64 22-5 7435 (l) 5,64 22-5 7437 (*) 5,64 22-5 7587 (') 130,93 22-5 7588 (') 5,64 2204 21 29 22-6 7438 (a) 91,73 22-6 7439 (2) 91,73 22-6 7441 (') 5,64 22-6 7442 (') 5,64 22-6 7444 (') 5,64 22-6 7589 (J) 91,73 22-6 7590 (l) 5,64 2204 21 35 22-8 7449 (2) 130,93 22-8 7451 O 5,64 22-8 7452 ( «) 5,64 22-8 7454 (') 5,64 22-8 7591 O 130,93 22-8 7592 ( ») 5,64 2204 21 39 22-9 7455 (l) 91,73 22-9 7457 (') 5,64 22-9 7458 (') 5,64 22-9 7469 (') 5,64 22-9 7593 (*) 91,73 22-9 7594 (') 5,64 2204 29 10 22-3 7426 ( ») 5,64 2204 29 25 22-11 7478 O 130,93 22-11 7479 O 130,93 22-11 7480 O 130,93 22-11 7481 O 130,93 22-11 7483 0) 5,64 22-11 7484 O 5,64 22-11 7486 O 5,64 22-11 7595 (2) 130,93 22-11 7596 (l) 5,64 2204 29 29 22-12 7487 (*) 91,73 22-12 7488 (') 91,73 22-12 7490 (l) 5,64 22-12 7491 0) 5,64 No L 339/24 Official Journal of the European Communities 23 . 11 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 29 29 22-12 7493 O 5,64 22-12 7597 &lt;*) 91,73 22-12 7598 (') 5,64 2204 29 35 22-14 7498 0 130,93 22-14 7499 (2) 130,93 22-14 7518 0) 5,64 22-14 7519 O 5,64 22-14 7523 C) 5,64 22-14 7599 (2) 130,93 22-14 7614 0) 5,64 2204 29 39 22-15 7524 (') 91,73 22-15 7526 ( ») 5,64 22-15 7527 (*) 5,64 22-15 7529 (l) 5,64 22-15 7618 O 91,73 22-15 7619 O 5,64 ( ») per o/o voi per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. 23 . 11 . 92 Official Journal of the European Communities No L 339/25 PART 7 SECTOR SUGAR Monetary compensatory amounts ll \ I Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pu  100 kg  1701 11 10 17-5 7334 (') 327,84 17-5 7335 327,84 1701 11 90 17-5 7334 (*) 327,84 17-5 7335 327,84 1701 12 10 17-5 7334 (') 327,84 17-5 7335 327,84 1701 12 90 17-5 7334 (*) 327,84 17-5 7335 327,84 1701 91 00 17-6 7337 (J) 393,14 1701 99 10 17-7 7340 393,14 1701 9990 17-7 7340 393,14  100 kg of dry matter  1702 30 10 17-8 7341 351,59 1702 40 10 17-8 7341 351,59 1702 60 10 17-8 7341 351,59  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 C) 3,931 17-10 7346 C) 3,931 17-10 7347 O 3,931  100 kg of dry matter  1702 90 30 17-8 7341 351,59  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (') 3,931 17-11 7350 O 3,931 17-11 7351 0) 3,931 1702 90 71 17-12 7353 f) 3,931 1702 90 90 17-10 7345 ( ») 3,931 17-10 7346 C) 3,931 17-10 7347 O 3,931  100 kg of dry matter  2106 90 30 21-5 7419 351,59  °/o sucrose content and 100 kg net  2106 90 59 21-6 7423 ( ») 3,931 21-6 7424 C) 3,931 21-6 7425 O 3,931 No L 339/26 Official Journal of the European Communities 23. 11 . 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in the case of exports . 23 . 11 . 92 Official Journal of the European Communities No L 339/27 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain L I DM F1 Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Pta  100 kg  0403 10 51 867,24 0403 10 53 965,39 0403 10 59 1 365,56 0403 10 91  0403 10 93  0403 10 99  0403 90 71 867,24 0403 90 73 965,39 0403 90 79 1 365,56 0403 90 91  0403 90 93  0403 90 99  1517 10 10  1517 90 10  1704 10 11  1704 10 19  1704 10 91  1704 10 99  1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632  1704 90 99 17-3 * 17-3 7632  1806 20 10 18-1 » 1806 20 30 18-1 * 1806 20 50 18-1 * 180620 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832  1806 90 11 18-4 * No L 339/28 Official Journal of the European Communities 23 . 11 . 92 Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 180690 50 18^3 * 18-3 7632  1806 90 60 18-4 * 1806 90 70 18-4 * 1806 90 90 18-2 * 1901 10 00 19-4 * 1901 90 90 19-2 * 1902 11 10  1902 11 90  1902 19 11  1902 19 19  1902 19 90  1902 40 10  1903 00 00  1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 » 1905 30 91 19-1 * 1905 30 99 19-1 * 1905 40 00 19-3  19-3 7633  19-3 7634  1905 90 40 19-1 * 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 * 2101 20 90 21-2 * 2105 00 10 /  2105 00 91 21-3 6585  21-3 7585 ,  2105 00 99 21-4 6586  21-4 7586 (  2106 10 90 21-2 * 2106 90 99 21-1 * 21-1 7001  21-1 7002 .  21-1 7003  21-1 7004  23 . 11 . 92 Official Journal of the European Communities No L 339/29 \ \ Positive l Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pu  100 kg  2106 90 99 21-1 7635  21-1 7636  21-1 7637  21-1 7642  2905 44 11  2905 44 19  2905 44 91  2905 44 99  3505 10 10  3505 10 90  3823 60 11  3823 60 19  3823 60 91  3823 60 99   7001   7002   7003  '  7004   7005   7006   7007   7008   7009   7010 "   7011   7012   7013   7015   7016   7017   7020   7021   7022   7023   7024   7025   7026   7027   7028   7029 488,41  7030   7031   7032   7033   7035  No L 339/30 Official Journal of the European Communities 23. 11 . 92 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7036  7037  7040  7041  7042 523,46 7043 594,23 7044 693,30 7045  7046 487,10 7047 561,40 7048 632,17 7049 731,24 7050  7051 530,20 7052 604,50 7053 675,27 7055 491,82 7056 576,74 7057 651,04 7060 650,43 7061 735,35 7062 809,65 7063 880,42 7064 979,49 7065 688,37 7066 773,29 7067 847,59 7068 918,36 7069 1 017,43 7070 731,47 7071 816,39 7072 890,69 7073 961,46 7075 778,01 7076 862,93 7077 937,23 7080 1 266,17 7081 1 351,09 7082 1 425,39 7083 1 496,16 7084 1 595,23 7085 1 304,11 7086 1 389,03 7087 1 463,33 7088 1 534,10 23 . 11.92 Official Journal of the European Communities No L 339/31 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7090 1 347,21  7091 1 432,13 7092 1 506,43  7095 1 393,75  7096 1 478,67  7100 O   7101 O   7102 O   7103 C)   7104 O   7105 O   7106 0)   7107 0)   7108 0)   7109 O   7110 (')   7111 O   7112 0)   7113 O   7115 O   7116 C)   7117 C)   7120 (l)   7121 O   7122 (')   7123 O   7124 (') 494,65  7125 O   7126 (')   7127 O   7128 0)   7129 C) 532,59  7130 0)   7131 O   7132 O   7133 (') 476,62  7135 (l)   7136 (')   7137 ( »)   7140 (')   7141 0) 493,34  7142 (*) 567,64  7143 O 638,41  7144 O 737,48  7145 O  No L 339/32 Official Journal of the European Communities 23 . 11 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7146 C) 531,28 7147 O 605,58 7148 ( ¢) 676,35 7149 C) 775,42 7150 C) 489,46 7151 O 574,38 7152 0) 648,68 7153 0) 719,45 7155 0) 536,00 7156 0) 620,92 7157 0) 695,22 7160 O 694,61 7161 C) ' 779,53 7162 O 853,83 7163 (') 924,60 7164 C) 1 023,67 7165 O 732,55 7166 0) 817,47 7167 O 891,77 7168 O 962,54 7169 O 1 061,61 7170 (') 775,65 7171 O 860,57 7172 0 934,87 7173 C) 1 005,64 7175 O 822,19 7176 (') 907,11 7177 (') 981,41 7180 0) 1 310,35 7181 ( ¢) 1 395,27 7182 (') 1 469,57 7183 O 1 540,34 7185 0) 1 348,29 7186 0) 1 433,21 7187 O 1 507,51 7188 C) 1 578,28 7190 C) 1 391,39 7191 0) 1 476,31 7192 (') 1 550,61 7195 O 1 437,93 7196 (') 1 522,85 7200 0)  7201 (l)  7202 (*)  7203 (') 527,14 23. 11.92 Official Journal of the European Communities No L 339/33 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7204 (l) 626,21 7205 O  7206 (')  7207 C) 494,31 7208 O 565,08 7209 O 664,15 7210 O  7211 O 463,11 7212 (l) 537,41 7213 O 608,18 7215 O  7216 O 509,65 7217 O 583,95 7220 (!) 471,29 7221 C) 556,21 7260 C) 704,09 7261 C) 789,01 7262 O 863,31 7263 (! ) 934,08 7264 O 1 033,15 7265 C) 742,03 7266 O 826,95 7267 C) 901,25 7268 0) 972,02 7269 0) 1 071,09 7270 O 785,13 7271 O 870,05 7272 (') 944,35 7273 (l) 1 015,12 7275 O 831,67 7276 (') 916,59 7300 O  7301 O 480,56 7302 C) 554,86 7303 O 625,63 7304 (') 724,70 7305 O  7306 O 518,50 7307 O 592,80 7308 O 663,57 7309 O - 762,64 7310 O 476,68 7311 O 561,60 7312 (l) 635,90 7313 O 706,67 Official Journal of the European Communities 23 . 11 . 92No L 339/34 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Iuly Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7315 O 523,22 7316 O 608,14 7317 C) 682,44 7320 O 569,78 7321 O . 654,70 7360 C) 762,99 7361 O 847,91 7362 (') 922,21 7363 O 992,98 7364 (l) 1 092,05 7365 (') 800,93 7366 O 885,85 7367 C) 960,15 7368 C) 1 030,92 7369 0) 1 129,99 7370 0) 844,03 7371 C) 928,95 7372 O 1 003,25 7373 O 1 074,02 7375 (') 890,57 7376 (') 975,49 7378 C) 937,13 7400 O 493,17 7401 ( ») 578,09 7402 (') 652,39 7403 C) 723,16 7404 ( ») 822,23 7405 C) 531,11 7406 0 616,03 7407 O 690,33 7408 (') 761,10 7409 O , 860,17 7410 O 574,21 7411 O 659,13 7412 O 733,43 7413 O 804,20 7415 (*) 620,75 7416 O 705,67 7417 (') 779,97 7420 ( ») 667,31 7421 (l) 752,23 7460 O 813,22 7461 O 898,14 7462 (') 972,44 7463 C) 1 043,21 Official Journal of the European Communities No L 339/3523. 11 . 92 \ \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfri Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7464 0) 1 142,28 7465 C) 851,16 7466 0) 936,08 7467 C) 1 010,38 7468 0) 1 081,15 7470 C) 894,26 7471 O 979,18 7472 C) 1 053,48 7475 0) 940,80 7476 O 1 025,72 7500 0) 570,07 7501 O 654,99 7502 C) 729,29 7503 (') 800,06 7504 O 899,13 7505 C) 608,01 7506 O 692,93 7507 O 767,23 7508 O 838,00 7509 (') 937,07 7510 C) 651,11 7511 C) 736,03 7512 ( ») 810,33 7513 (  ) 881,10 7515 C) 697,65 7516 O 782,57 7517 O 856,87 7520 C) 744,21 7521 O 829,13 7560 O 858,22 7561 O 977,83 7562 C) 1 017,44 7563 O 1 088,21 7564 (*) 1 187,28 7565 O 896,16 7566 O 981,08 7567 O 1 055,38 7568 O 1 126,15 7570 O 939,26 7571 O 1 024,18 7572 O 1 098,48 7575 O 985,80 7576 0) 1 070,72 7600 C) 860,65 7601 C) 945,57 Official Journal of the European Communities 23. 11.92No L 339/36 \ l \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7602 O 1 019,87 7603 O 1 090,64 7604 O 1 189,71 7605 O 898,59 7606 O 983,51 7607 O 1 057,81 7608 O 1 128,58 7609 (') 1 227,65 7610 0) 941,69 7611 O 1 026,61 7612 O 1 100,91 7613 O 1 171,68 7615 O 988,23 7616 O 1 073,15 7620 O 1 034,79 7700 O 992,19 7701 O 1 077,11 7702 (') 1 151,41 7703 (') 1 222,18 7705 O 1 030,13 7706 O 1 115,05 7707 (') 1 189,35 7708 O 1 260,12 7710 O 1 073,23 7711 O 1 158,15 7712 O 1 232,45 7715 O 1 119,77 7716 C) 1 204,69 7720 C) 927,69 7721 O 1 012,61 7722 (*) 1 086,91 7723 O 1 157,68 7725 C) 965,63 7726 (l) 1 050,55 7727 O 1 124,85 7728 O 1 195,62 7730 * (l) 1 008,73 7731 C) 1 093,65 7732 O 1 167,95 7735 O 1 055,27 7736 O 1 140,19 7740 O 1 192,75 7741 (l) 1 277,67 7742 O 1 351,97 7745 (l) 1 230,69 Official Journal of the European Communities No L 339/3723. 11 . 92 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfre Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pu  100 kg  7746 O 1 315,61 7747 O 1 389,91 7750 C) 1 273,79 7751 O 1 358,71 7758  7759  7760 0) 1 457,80 7761 C) 1 542,72 7762 O 1617,02 7765 C) 1 495,74 7766 (') 1 580,66 7768  7769  7770 0) ' 1 538,84 7771 (') 1 623,76 7778 538,38 7779 623,30 7780 O 1 722,86 7781 C) 1 807,78 7785 O 1 760,80 7786 O 1 845,72 7788 824,57 7789 909,49 7798 (*)  7799 O  7800 1 803,86 7801 1 888,78 7802 1 963,08 7805 1 841,80 7806 1 926,72 7807 2 001,02 7808 O  7809 O  7810 1 884,90 7811 1 969,82 7818 (') 582,56 7819 O 667,48 7820 ( ») 1 848,04 7821 O 1 932,96 7822 O 2 007,26 7825 0) 1 885,98 7826 C) 1 970,90 7827 O 2 045,20 7828 O 868,75 7829 O 953,67 No L 339/38 Official Journal of the European Communities 23. 11 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7830 O 1 929,08 7831 C) 2 014,00 7838 C) 878,23 7840 O  7841 O  7842 (1)  7843 O  7844 O  7845 (l)  7846 O  7847 O  7848 (')  7849 O  7850 C)  7851 (*)  7852 O  7853 (l)  7855 O  7856 (')  7857 0)  7858 0)  - 7859 O  7860 O  7861 O  7862 (*)  7863 C)  7864 O 476,31 7865 0)  7866 0)  7867 O  7868 O  7869 O 514,25 7870 (')  7871 C)  7872 (')  7873 O  7875 (')  7876 (*)  7877 (')  7878 C)  7879 O  7900 (l)  7901 O  7902 O  7903 0  23. 11 . 92 Official Journal of the European Communities No L 339/39 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7904 O 535,21 7905 O  7906 (')  7907 O  7908 0) 474,08 7909 (') 573,15 7910 0)  7911 C)  7912 (l)  7913 O 517,18 7915 O  7916 (')  7917 O 492,95 7918 0)  7919 O 465,21 7940 O  7941 O  7942 (')  7943 O 524,50 7944 (*) 623,57 7945 C)  7946 O  7947 O 491,67 7948 O 562,44 7949 O 661,51 7950 O  7951 (')  7952 (!) 534,77 7953 O 605,54 7955 ( »)  7956 O 507,01 7957 O 581,31 7958 C) 468,65 7959 O 553,57 7960 (')  7961 O 511,95 7962 O 586,25 7963 (') 657,02 7964 (') 756,09 7965 O 464,97 7966 O 549,89 7967 C) 624,19 7968 (') 694,96 7969 (') 794,03 7970 (') 508,07 23. 11.92No L 339/40 Official Journal of the European Communities \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  7971 0) 592,99 7972 O 667,29 7973 C) 738,06 7975 O 554,61 7976 O 639,53 7977 O 713,83 7978 O 601,17 7979 C) 686,09 7980 (') 662,64 7981 0) 747,56 7982 C) 821,86 7983 O 892,63 7984 O 991,70 7985 C) 700,58 7986 C) 785,50 7987 O 859,80 7988 O 930,57 7990 (l) 743,68 7991 (l) 828,60 7992 0) 902,90 7995 (') 790,22 7996 O 875,14 Amounts to be deducted 51xx 21,41 52xx 45,26 53xx 72,42 54xx 100,10 55xx 142,76 56xx 207,00 570x 321,20 571x 321,20 572x 449,68 573x 449,68 574x 578,16 5750 578,16 5751 578,16 5760 * 706,64 5761 706,64 5762 706,64 5765 706,64 5766 706,64 5770 706,64 5771 706,64 No L 339/4123 . 11 . 92 Official Journal of the European Communities \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg - 5780 835,12 5781 835,12 5785 835,12 5786 835,12 579x 21,41 5808 21,41 5809 21,41 5818 21,41 5819 21,41 582x 21,41 5830 21,41 5831 21,41 5838 45,26 584x 45,26 585x 45,26 586x 72,42 587x 72,42 590x 100,10 591x 100,10 594x 142,76 595x , 142,76 596x 207,00 597x 207,00 598x 321,20 599x 321,20 Amounts to be deducted 61xx 19,51 62xx 41,24 63xx 65,98 64xx 91,21 65xx 130,07 66xx 188,60 670x 292,65 671x 292,65 672x 409,71 673x 409,71 674x 526,77 6750 526,77 6751 526,77 6760 643,83 6761 643,83 6762 643,83 6765 643,83 No L 339/42 Official Journal of the European Communities 23 . 11 . 92 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pu  100 kg  6766 643,83 6770 643,83 6771 643,83 6780 760,89 6781 760,89 6785 760,89 6786 760,89 679x 19,51 6808 19,51 6809 19,51 6818 19,51 6819 19,51 682x 19,51 6830 19,51 6831 19,51 6838 41,24 684x 41,24 685x 41,24 686x 65,98 687x 65,98 690x 91,21 691x 91,21 694x 130,07 695x 130,07 696x 188,60 697x 188,60 698x 292,65 699x 292,65 23. 11 . 92 Official Journal of the European Communities No L 339/43 O If the (goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARlC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153, 17. 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 339/44 Official Journal of the European Communities 23 . 11 . 92 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal   1,054   1,010    1,038   Milk and milk products   1,054   1,010    1,038   Pigmeat             Sugar   1,054   1,010    1,041   Cereals   1,054   1,010    1,041   Eggs and poultry and albumins   1,019       1,010   Wine     1,014   Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,054   1,010    1,038   to be applied to refunds :  cereals   1,054   1,010    1,041   milk   1,054   1,010    1,038   sugar   1,054   1,010    1,041   Jams and marmalades (Regulation (EEC) No 426/86)             Olive oil sector           